AMENDED AND RESTATED SUBSCRIPTION AGREEMENT
 
 
THIS AMENDED AND RESTATED SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as
of July 28, 2011, by and among NT Media Corp. of California, Inc., a Delaware
corporation (the “Company”), and the subscriber identified on the signature page
hereto ( “Subscriber”).


WHEREAS, the Company and the Subscriber executed and delivered that certain
Subscription Agreement dated May 21, 2011 (the "Original Subscription
Agreement") which was executed and delivered in reliance upon an exemption from
securities registration afforded by the provisions of Section 4(2), Section 4(6)
and/or Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “1933 Act”);
 
WHEREAS, the parties desire to amend certain portions of the Original
Subscription Agreement and to provide for the issuance and delivery of a form
Note and Warrant (each as defined herein)upon the terms and subject to the
conditions contained herein and therein, and the Company shall issue to the
Subscriber, as provided herein and in the Original Subscription Agreement, and
the Subscriber shall purchase for $__________ (the "Purchase Price") (i) a
$_________ (the “Principal Amount”) convertible promissory note of the Company
(“Note” and the shares issuable upon conversion of the Notes, the “Note
Shares”), a form of which is annexed hereto as Exhibit A; and  (ii) a Warrant to
purchase ________Shares of Common Stock of the Company,  a form of which is
annexed hereto as Exhibit B (the "Warrant" and the share issuable upon exercise
of the Warrant, the "Warrant Shares"). The Notes and the Note Shares and the
Warrants and Warrant Shares are collectively referred to herein as the
"Securities";  and
 
WHEREAS, the parties agree that the original issuance date of the Note and the
Warrant, and the date upon which the Note and Warrant were purchased and paid
for by the Subscriber shall be [June __], 2011 for all purposes.
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscriber hereby agree as
follows:
 
1.           Closing Date.  The “Closing Date” shall be the date that the
Purchase Price is transmitted by wire transfer or otherwise credited to or for
the benefit of the Company. The consummation of the transactions contemplated
herein (“Closing”) shall take place at the offices of the Company, upon the
satisfaction or waiver of all conditions to closing set forth in this Agreement.
For the purposes of this Amended and Restated Agreement, the Closing shall be
deemed to have occurred on May 21, 2011.
 
2.           Closing.   Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on the Closing Date, Subscriber shall purchase and
the Company shall sell the Note and the Warrant to the Subscriber.


3.           Note and Warrant.  On the Closing Date, the Company will issue and
deliver the Note and the Warrant to the Subscriber.  The Note shall be in the
principal amount of $__________.


                                4.           Subscriber
Representations.  Subscriber hereby represents and agrees with the Company that:


(a)           Organization and Standing of the Subscriber.  If Subscriber is an
entity, Subscriber is a corporation, partnership or other entity duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.

 
1

--------------------------------------------------------------------------------

 


 (b)           Authorization and Power.  Subscriber has the requisite power and
authority to enter into and perform this Agreement and the other Transaction
Documents and to purchase the Note and Warrant being sold to it hereunder.  The
execution, delivery and performance of this Agreement and the other Transaction
Documents by such Subscriber and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate or partnership action, and no further consent or authorization of
Subscriber or its Board of Directors, stockholders, partners, members, as the
case may be, is required.


 (c)           Information on Company.   Subscriber has been furnished with or
has had access at the EDGAR Website of the Commission to the Company's Form 10-K
filed on April 18, 2011 for the fiscal year ended December 31, 2010, and the
financial statements included therein, together with all subsequent filings made
with the Commission available at the EDGAR website (hereinafter referred to
collectively as the "Reports").  In addition, Subscriber may have received in
writing from the Company such other information concerning its operations,
financial condition and other matters as Subscriber has requested in writing,
identified thereon as OTHER WRITTEN INFORMATION (such other information is
collectively, the "Other Written Information"), and considered all factors such
Subscriber deems material in deciding on the advisability of investing in the
Securities.


 (d)           Information on Subscriber.  Subscriber is, and will be at the
time of the exercise of the Securities, an "accredited investor", as such term
is defined in Regulation D promulgated by the Commission under the 1933 Act, is
experienced in investments and business matters, has made investments of a
speculative nature and has purchased securities of United States publicly-owned
companies in private placements in the past and, with its representatives, has
such knowledge and experience in financial, tax and other business matters as to
enable Subscriber to utilize the information made available by the Company to
evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment.  Subscriber has the authority and is duly and legally qualified to
purchase and own the Securities.  Subscriber is able to bear the risk of such
investment for an indefinite period and to afford a complete loss thereof.  The
information set forth on the signature page hereto regarding such Subscriber is
accurate.


 (e)           Purchase of Note and Warrant.  On the Closing Date, Subscriber
will purchase the Note and Warrant as principal for its own account for
investment only and not with a view toward, or for resale in connection with,
the public sale or any distribution thereof.


 (f)           Compliance with Securities Laws.   Subscriber understands and
agrees that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations of such Subscriber contained herein), and that
such Securities must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration.  Subscriber will comply with all applicable rules
and regulations in connection with the sales of the Securities.


 (g)           Restricted Securities.   Subscriber understands that the
Securities have not been registered under the 1933 Act and such Subscriber will
not sell, offer to sell, assign, pledge, hypothecate or otherwise transfer any
of the Securities unless pursuant to an effective registration statement under
the 1933 Act, or unless an exemption from registration is
available.  Notwithstanding anything to the contrary contained in this
Agreement, Subscriber may transfer (without restriction and without the need for
an opinion of counsel) the Securities to its Affiliates (as defined below)
provided that each such Affiliate is an “accredited investor” under Regulation D
and such Affiliate agrees to be bound by the terms and conditions of this
Agreement. For the purposes of this Agreement, an “Affiliate” of any person or
entity means any other person or entity directly or indirectly controlling,
controlled by or under direct or indirect common control with such person or
entity.  Affiliate includes each Subsidiary of the Company.  For purposes of
this definition, “control” means the power to direct the management and policies
of such person or firm, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise.


 
2

--------------------------------------------------------------------------------

 


 (i)           Note Legend.  The Note shall bear the following or similar
legend:
 
"THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES. "
 
 (j)           Communication of Offer.  The offer to sell the Securities was
directly communicated to Subscriber by the Company.  At no time was Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.
 
5.           Company Representations.  The Company represents to and agrees with
Subscriber that as of the Closing Date:
 
 (a)           Outstanding Stock.  All issued and outstanding shares of capital
stock of the Company and Subsidiary have been duly authorized and validly issued
and are fully paid and non-assessable.
 
 (b)           Authority; Enforceability.  This Agreement, the Note, the Warrant
and all other agreements delivered together with this Agreement or in connection
herewith (collectively “Transaction Documents”) have been duly authorized,
executed and delivered by the Company and are valid and binding agreements of
the Company enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors' rights generally and
to general principles of equity.  The Company has full corporate power and
authority necessary to enter into and deliver the Transaction Documents and to
perform its obligations thereunder.
 
                                                 (c)           Consents.  No
consent, approval, authorization or order of any court, governmental agency, or
body or arbitrator having jurisdiction over the Company, Subsidiaries or any of
their Affiliates, the OTC Bulletin Board (“Bulletin Board”) or the Company's
shareholders is required for the execution by the Company of the Transaction
Documents and compliance and performance by the Company of its obligations under
the Transaction Documents, including, without limitation, the issuance and sale
of the Securities.  The Transaction Documents and the Company’s performance of
its obligations thereunder has been approved by the Company’s Board of
Directors.

 
3

--------------------------------------------------------------------------------

 
 
 (d)           No Violation or Conflict.  Assuming the representations of the
Subscriber in Section 4 are true and correct, neither the issuance and sale of
the Securities nor the performance of the Company’s obligations under the
Transaction Documents by the Company will:
 
(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the articles
or certificate of incorporation, charter or bylaws of the Company, (B) to the
Company's knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
"lock-up" or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party except the violation, conflict,
breach, or default of which would not have a Material Adverse Effect; or
 
(ii)           result in the creation or imposition of any lien, charge or
encumbrance upon the Securities or any of the assets of the Company or any of
its Affiliates except as described herein; or
 
(iii)           result in the activation of any anti-dilution rights or a reset
or repricing of any debt or security instrument of any other creditor, equity
holder, or potential equity holder of the Company, nor result in the
acceleration of the due date of any obligation of the Company; or
 
                (iv)           will result in the triggering of any piggy-back
registration rights of any person or entity holding securities of the Company or
having the right to receive securities of the Company.
 
 (g)           The Securities.  The Securities upon issuance:
 
(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject to restrictions upon transfer under the
1933 Act and any applicable state securities laws;


(ii)           have been, or will be, duly and validly authorized and on the
date of issuance of the Securities, the Securities will be duly and validly
issued, fully paid and non-assessable and if registered pursuant to the 1933 Act
and resold pursuant to an effective registration statement will be free trading
and unrestricted;
 
(iii)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company;
 
(iv)           will not subject the holders thereof to personal liability by
reason of being such holders; and
 
                (v)           assuming the representations of the Subscriber as
set forth in Section 4 hereof are true and correct, will not result in a
violation of Section 5 under the 1933 Act.
 
 (h)           Litigation.  There is no pending or, to the best knowledge of the
Company, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
performance by the Company of its obligations under the Transaction
Documents.  There is no pending or, to the best knowledge of the Company, basis
for or threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates which litigation if adversely determined would have a
Material Adverse Effect.
 
 (i)           No Market Manipulation.  The Company and its Affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Securities or affect the price at which the Securities may be issued or
resold.
 
 (j)           Information Concerning Company.  To the best of management’s
knowledge, the Reports including the exhibits and financial statements included
therewith, and Other Written Information contain all material information
relating to the Company and its operations and financial condition as of their
respective dates which information is required to be disclosed therein.   Since
the dates of the most recent financial statements included in the Reports, and
except as modified in the Other Written Information or in the Schedules hereto,
there has been no Material Adverse Event relating to the Company's business,
financial condition or affairs not disclosed in the Reports. The Reports
including the exhibits and financial statements included therewith, and Other
Written Information do not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, taken as a whole, not misleading in light of the
circumstances when made.
 
(k)           Stop Transfer.  The Company will not issue any stop transfer order
or other order impeding the sale, resale or delivery of any of the Securities,
except as may be required by any applicable federal or state securities laws and
unless contemporaneous notice of such instruction is given to the Subscriber.
 
(l)           Defaults.   The Company is not in violation of its articles of
incorporation or bylaws.  The Company is (i) not in default under or in
violation of any other material agreement or instrument to which it is a party
or by which it or any of its properties are bound or affected, which default or
violation would have a Material Adverse Effect, (ii) not in default with respect
to any order of any court, arbitrator or governmental body or subject to or
party to any order of any court or governmental authority arising out of any
action, suit or proceeding under any statute or other law respecting antitrust,
monopoly, restraint of trade, unfair competition or similar matters, or (iii)
not in violation of any statute, rule or regulation of any governmental
authority which violation would have a Material Adverse Effect. The Company is
not, however, in good standing as a foreign entity in the State of California
which could have a Material Adverse Effect.
 
(m)           No Integrated Offering.   Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offer of the
Securities pursuant to this Agreement to be integrated with prior offerings by
the Company for purposes of the 1933 Act or any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
the Bulletin Board which would impair the exemptions relied upon in this
Offering or the Company’s ability to timely comply with its obligations
hereunder.  Neither the Company nor any of its Affiliates will take any action
or steps that would cause the offer or issuance of the Securities to be
integrated with other offerings which would impair the exemptions relied upon in
this Offering or the Company’s ability to timely comply with its obligations
hereunder.  The Company will not conduct any offering that will be integrated
with the offer or issuance of the Securities that would impair the exemptions
relied upon in connection with the offer and sale of the Securities or the
Company’s ability to timely comply with its obligations pursuant to the
Transaction Documents.

 
4

--------------------------------------------------------------------------------

 
 
(n)           No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.
 
(o)           Liabilities.  The Company has no liabilities or obligations which
are material, individually or in the aggregate, other than those incurred in the
ordinary course of the Company businesses since the date of the most recent
audited financial statements of the Company contained in the Reports, and which,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
 
(p)           No Undisclosed Events or Circumstances.  Since the date of the
most recent audited financial statements of the Company contained in the
Reports, no event or circumstance has occurred or exists with respect to the
Company or its businesses, properties, operations or financial condition, that,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company prior to the date hereof and/or prior to the Closing
Date which has not been so publicly announced or disclosed in the Reports.
 
(q)           Dilution.   The Company's executive officers and directors
understand the nature of the Securities being sold hereby and recognize that the
issuance of the Securities will have a potential dilutive effect on the equity
holdings of other holders of the Company’s equity or rights to receive equity of
the Company.  The board of directors of the Company has concluded, in its good
faith business judgment that the issuance of the Securities is in the best
interests of the Company.


(r)           Investment Company.   Neither the Company nor any Affiliate of the
Company is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.
 
(s)           Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is  in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


(t)           Reporting Company.  The Company is a publicly-held company subject
to reporting obligations pursuant to Section 13 of the Securities Exchange Act
of 1934, as amended (the "1934 Act") and has a class of Common Stock registered
pursuant to Section 12(g) of the 1934 Act.  Pursuant to the provisions of the
1934 Act, the Company has timely filed all reports and other materials required
to be filed thereunder with the Commission during the twelve months preceding
the date of this Agreement and the Closing Date.

 
5

--------------------------------------------------------------------------------

 
(u)           Listing.  The Company's Common Stock is quoted on the Bulletin
Board under the symbol NTMI.OB.  The Company has not received any oral or
written notice that its Common Stock is not eligible nor will become ineligible
for quotation on the Bulletin Board nor that its Common Stock does not meet all
requirements for the continuation of such quotation.  The Company satisfies all
the requirements for the continued quotation of its Common Stock on the Bulletin
Board.


(v)           DTC Status.   The Company’s transfer agent is a participant in,
and the Common Stock is eligible for transfer pursuant to, the Depository Trust
Company Automated Securities Transfer Program. The name, address, telephone
number, fax number, contact person and email address of the Company transfer
agent is OTR Stock Transfer.


(w)           Correctness of Representations.  The Company represents that the
foregoing representations are true and correct as of the date hereof in all
material respects, and, unless the Company otherwise notifies the Subscriber
prior to the Closing Date, shall be true and correct in all material respects as
of the Closing Date; provided, that, if such representation is made as of a
different date in which case such representation shall be true as of such date.
 
(x)           Survival.  The foregoing representations shall survive the Closing
Date.


6.1.           Mandatory Redemption at Subscriber’s Election.  Upon the
occurrence of an Event of Default (as defined in the Note or in this Agreement),
that continues for more than twenty (20) business days, (iii) a Change in
Control (as defined below), or (iv) of the liquidation, dissolution or winding
up of the Company, then at the Subscriber's election, the Company must pay to
each Subscriber ten (10) business days after request by each Subscriber
(“Calculation Period”), a sum of money determined by multiplying up to the
outstanding principal amount of the Note designated by each such Subscriber by
120%, plus accrued but unpaid interest ("Mandatory Redemption Payment"). The
Mandatory Redemption Payment must be received by each Subscriber not later than
ten (10) business days after request ("Mandatory Redemption Payment Date"). Upon
receipt of the Mandatory Redemption Payment, the corresponding Note principal
and interest will be deemed paid and no longer outstanding.   For purposes of
this Section 6.1, “Change in Control” shall mean (i) the Company no longer
having a class of shares publicly traded or listed on a Principal Market (as
defined in Section 8(b)), (ii) the Company  becoming a Subsidiary of another
entity (other than a corporation formed by the Company for purposes of
reincorporation in another U.S. jurisdiction), (iii) a majority of the board of
directors of the Company as of the Closing Date no longer serving as directors
of the Company except due to natural causes (which shall include, termination of
such directors by the holders of more than 50% of the Common Stock outstanding
as of such termination date), and (iv) the sale, lease or transfer of
substantially all the assets of the Company or Subsidiaries.

 
6

--------------------------------------------------------------------------------

 



                 6.2.           Redemption at Company’s Election.    At any time
prior to the payment in full of the Note, or the conversion of the Note into
shares of Common Stock of the Company, the Company may, at its option, notify
the Subscriber of its intent to redeem the outstanding principal balance and
accrued interest on the Note for an amount equal to (i) the principal amount of
the Note then outstanding, plus (ii) the principal amount of the Note then
outstanding multiplied by 30%, plus (iii) all accrued but unpaid interest on the
Note (collectively, the “Redemption Amount”).  The Company shall furnish written
notice to the Subscriber via telecopier setting forth the Redemption Date (as
defined below) for the redemption and the Redemption Amount (the “Redemption
Notice”).  The Subscriber shall have three business days (not including the date
of delivery, but commencing on the first business day thereafter) to determine
whether to convert the Note under the terms thereof, or permit the redemption to
close.  If the Note is not converted, the Subscriber shall  accept the
Redemption Amount as full payment and satisfaction of the Note.  The Redemption
Amount shall be due and payable in full, in immediately available funds, on the
fourth business day following the date of delivery of the Redemption Notice (the
“Redemption Date”).  Failure to tender the Redemption Amount in full as set
forth herein on the Redemption Date, shall be deemed a revocation of the
Redemption Notice unless such terms are agreed to in writing by Subscriber prior
to the Redemption Date.  Saturdays, Sundays and legal holidays in the State of
California shall not be deemed as “business days” for the purposes of this
Section 6.2.  Any Redemption Notice under this Section 6.2 must be delivered to
Subscriber on a business day.


7.           [Reserved]
 
8.           Covenants of the Company.  The Company covenants and agrees with
the Subscriber as follows:
 
(a)           Stop Orders.  The Company will advise the Subscriber, within
twenty-four hours after it receives notice of issuance by the Commission, any
state securities commission or any other regulatory authority of any stop order
or of any order preventing or suspending any offering of any securities of the
Company, or of the suspension of the qualification of the Common Stock of the
Company for offering or sale in any jurisdiction, or the initiation of any
proceeding for any such purpose.
 
(b)           Listing/Quotation.  The Company shall promptly secure the
quotation or listing of the Common Stock upon each national securities exchange,
or automated quotation system upon which they are or become eligible for
quotation or listing (subject to official notice of issuance).  The Company will
maintain the quotation or listing of its Common Stock on the Bulletin Board (the
“Principal Market”), and will comply in all respects with the Company's
reporting, filing and other obligations under the bylaws or rules of the
Principal Market, as applicable. The Company will provide the Subscriber copies
of all notices it receives notifying the Company of the threatened and actual
delisting of the Common Stock from any Principal Market.  As of the date of this
Agreement and the Closing Date, the Bulletin Board is and will be the Principal
Market.
 
(c)           Market Regulations.  The Company shall notify the Commission, the
Principal Market and applicable state authorities, in accordance with their
requirements, of the transactions contemplated by this Agreement, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Securities to the Subscriber and promptly provide copies thereof to the
Subscriber.
 
(d)           Filing Requirements.  From the date of this Agreement and until
the last to occur of (i) two (2) years after the Closing Date, (ii) until all
the Note Shares and Warrant Shares have been resold or transferred by all the
Subscriber pursuant to a Registration Statement or pursuant to Rule 144, without
regard to volume limitations, or (iii) the Note and/or the Warrant are not
outstanding (the date of occurrence of the last such event being the “End
Date”), the Company will (A) cause its Common Stock to be registered under
Section 12(b) or 12(g) of the 1934 Act, (B) comply in all respects with its
reporting and filing obligations under the 1934 Act, (C) voluntarily comply with
all reporting requirements that are applicable to an issuer with a class of
shares registered pursuant to Section 12(b) or Section 12(g) of the 1934 Act, if
the Company is not subject to such reporting requirements, and (D) comply with
all requirements related to any registration statement filed pursuant to this
Agreement.  The Company will not take any action or file any document (whether
or not permitted by the 1933 Act or the 1934 Act or the rules thereunder) to
terminate or suspend such registration or to terminate or suspend its reporting
and filing obligations under said acts until the End Date.  Until the End Date,
the Company will continue the listing or quotation of the Common Stock on a
Principal Market and will comply in all respects with the Company's reporting,
filing and other obligations under the bylaws or rules of the Principal
Market.  The Company agrees to timely file a Form D with respect to the
Securities if required under Regulation D and to provide a copy thereof to each
Subscriber promptly after such filing.
 
 (e)           Reservation.   Prior to the Closing Date, and at all times
thereafter, the Company shall have reserved, on behalf of each holder with
respect to the Note and the Warrant, from its authorized but unissued Common
Stock, the amount of Note Shares issuable upon conversion of the Note and the
amount of Warrant Shares issuable upon exercise of the Warrant.
 
(f)           DTC Program.  At all times that Note and Warrant  are outstanding,
the Company will employ as the transfer agent for the Common Stock a participant
in the Depository Trust Company Automated Securities Transfer Program.
 
(g)           Taxes.  From the date of this Agreement and until the End Date,
the Company will promptly pay and discharge, or cause to be paid and discharged,
when due and payable, all lawful taxes, assessments and governmental charges or
levies imposed upon the income, profits, property or business of the Company;
provided, however, that any such tax, assessment, charge or levy need not be
paid if the validity thereof shall currently be contested in good faith by
appropriate proceedings and if the Company shall have set aside on its books
adequate reserves with respect thereto, and provided, further, that the Company
will pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefore.
 
(h)           Insurance.  From the date of this Agreement and until the End
Date, the Company will keep its assets which are of an insurable character
insured by financially sound and reputable insurers against loss or damage by
fire, explosion and other risks customarily insured against by companies in the
Company’s line of business, in amounts sufficient to prevent the Company from
becoming a co-insurer and not in any event less than one hundred percent (100%)
of the insurable value of the property insured less reasonable deductible
amounts; and the Company will maintain, with financially sound and reputable
insurers, insurance against other hazards and risks and liability to persons and
property to the extent and in the manner customary for companies in similar
businesses similarly situated and to the extent available on commercially
reasonable terms.
 
(i)           Books and Records.  From the date of this Agreement and until the
End Date, the Company will keep true records and books of account in which full,
true and correct entries will be made of all dealings or transactions in
relation to its business and affairs in accordance with generally accepted
accounting principles applied on a consistent basis.
 
(j)           Governmental Authorities.   From the date of this Agreement and
until the End Date, the Company shall duly observe and conform in all material
respects to all valid requirements of governmental authorities relating to the
conduct of its business or to its properties or assets. The Company will use its
bests efforts to reinstate its standing as a foreign corporation qualified to do
business in the State of California.
 
(k)           Intellectual Property.  From the date of this Agreement and until
the End Date, the Company shall maintain in full force and effect its corporate
existence, rights and franchises and all licenses and other rights to use
intellectual property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business, unless it is sold for value.
 
(l)           Properties.  From the date of this Agreement and until the End
Date, the Company will keep its properties in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
necessary and proper repairs, renewals, replacements, additions and improvements
thereto; and the Company will at all times comply with each provision of all
leases to which it is a party or under which it occupies property if the breach
of such provision could reasonably be expected to have a Material Adverse
Effect.

 
7

--------------------------------------------------------------------------------

 
 
(m)           Confidentiality/Public Announcement.  From the date of this
Agreement and until the End Date, the Company agrees that except in connection
with a Form 8-K and the registration statement or statements regarding the
Securities or in correspondence with the SEC regarding same, it will not
disclose publicly or privately the identity of the Subscriber unless expressly
agreed to in writing by each Subscriber to be identified but only to the extent
required by law and then only upon five days prior notice to Subscriber.  In any
event and subject to the foregoing, the Company undertakes to file a Form 8-K or
make a public announcement describing the Offering not later than the first
business day after the Closing Date.  Prior to filing or announcement, such Form
8-K or public announcement will be provided to Subscriber for their review and
approval.  In the Form 8-K or public announcement, the Company will specifically
disclose the amount of Common Stock outstanding immediately after the
Closing.  Upon  delivery by the Company to the Subscriber after the Closing Date
of any notice or information, in writing, electronically or otherwise, and while
a Note or Warrant is held by such Subscriber, unless the  Company has in good
faith determined that the matters relating to such notice do not
constitute material, nonpublic information relating to the Company or
Subsidiaries, the Company  shall within one business day after any such delivery
publicly disclose such  material,  nonpublic  information on a
Report on Form 8-K or otherwise.  In the event that the Company believes that a
notice or communication to Subscriber contains material, nonpublic information,
relating to the Company or Subsidiaries, the Company shall so indicate to
Subscriber contemporaneously with delivery of such notice or information.  In
the absence of any such indication, Subscriber shall be allowed to presume that
all matters relating to such notice and information do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.
 
               (n)           Non-Public Information.  The Company covenants and
agrees that except for the Reports, Other Written Information and schedules and
exhibits to this Agreement, which information the Company undertakes to publicly
disclose not later than the sooner of the required or actual filing date of the
Form 8-K described in Section 9(n) above, neither it nor any other person acting
on its behalf will at any time provide any Subscriber or its agents or counsel
with any information that the Company believes constitutes material non-public
information, unless prior thereto such Subscriber shall have agreed in writing
to receive such information.  The Company understands and confirms that each
Subscriber shall be relying on the foregoing representations in effecting
transactions in securities of the Company.
 
(p)           Seniority.   Intentionally omitted.
 
(q)           Notices.   For so long as the Subscriber holds any Securities, the
Company will maintain a United States address and United States fax number for
notices purposes under the Transaction Documents.
 
9.           Covenants of the Company Regarding Indemnification.  The Company
agrees to indemnify, hold harmless, reimburse and defend the Subscriber, the
Subscriber's officers, directors, agents, Affiliates, members, managers, control
persons, and principal shareholders, against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon the Subscriber or any such person which
results, arises out of or is based upon (i) any material misrepresentation by
Company or breach of any representation by Company in this Agreement or in any
Exhibits or Schedules attached hereto, or other agreement delivered pursuant
hereto; or (ii) after any applicable notice and/or cure periods, any breach or
default in performance by the Company of any covenant or undertaking to be
performed by the Company hereunder, or any other agreement entered into by the
Company and Subscriber relating hereto.  The procedures set forth in Section
10.6 shall apply to the indemnification set forth in Section 10(a).

 
8

--------------------------------------------------------------------------------

 
 
10.           Delivery of Unlegended Shares.
 
(a)           Within three (3) business days (such third business day being the
“Unlegended Shares Delivery Date”) after the business day on which the Company
has received  (i) a representation that the prospectus delivery requirements, or
the requirements of Rule 144, as applicable and if required, have been
satisfied, and/or (ii) the original share certificates representing the shares
of Common Stock that have been sold, and/or (iii) in the case of sales under
Rule 144, customary representation letters of the Subscriber and/or a
Subscriber’s broker regarding compliance with the requirements of Rule 144, the
Company at its expense, (y) shall deliver, and shall cause legal counsel
selected by the Company to deliver to its transfer agent (with copies to
Subscriber) an appropriate instruction and opinion of such counsel, directing
the delivery of shares of Common Stock without any legends including the legend
set forth in Section 4(i) above (the “Unlegended Shares”); and (z) cause the
transmission of the certificates representing the Unlegended Shares together
with a legended certificate representing the balance of the submitted
certificate, if any, to the Subscriber at the address specified in the notice of
sale, via express courier, by electronic transfer or otherwise on or before the
Unlegended Shares Delivery Date.
 
(b)           In lieu of delivering physical certificates representing the
Unlegended Shares, upon request of a Subscriber, so long as the certificates
therefor do not bear a legend and the Subscriber is not obligated to return such
certificate for the placement of a legend thereon, the Company will cause its
transfer agent to electronically transmit the Unlegended Shares by crediting the
account of Subscriber’s prime broker with the Depository Trust Company through
its Deposit Withdrawal Agent Commission system, if such transfer agent
participates in such DWAC system.  Such delivery must be made on or before the
Unlegended Shares Delivery Date.


(c)           The Company understands that a delay in the delivery of the
Unlegended Shares pursuant to Section 10 hereof later than the Unlegended Shares
Delivery Date could result in economic loss to a Subscriber.  As compensation to
a Subscriber for such loss, the Company agrees to pay late payment fees (as
liquidated damages and not as a penalty) to the Subscriber for late delivery of
Unlegended Shares in the amount of $100 per business day after the Delivery Date
for each $10,000 of purchase price of the Unlegended Shares subject to the
delivery default.  The Company shall pay any payments incurred under this
Section in immediately available funds upon demand.


(d)           In addition to any other rights available to a Subscriber, if the
Company fails to deliver to a Subscriber Unlegended Shares as required pursuant
to this Agreement, within seven (7) business days after the Unlegended Shares
Delivery Date and the Subscriber or a broker on the Subscriber’s behalf,
purchases (in an open market transaction or otherwise) shares of common stock to
deliver in satisfaction of a sale by such Subscriber of the shares of Common
Stock which the Subscriber was entitled to receive from the Company (a
"Buy-In"), then the Company shall pay in cash to the Subscriber (in addition to
any remedies available to or elected by the Subscriber) the amount by which (A)
the Subscriber's total purchase price (including brokerage commissions, if any)
for the shares of Common Stock so purchased exceeds (B) the aggregate purchase
price of the shares of Common Stock delivered to the Company for reissuance as
Unlegended Shares together with interest thereon at a rate of 15% per annum
accruing until such amount and any accrued interest thereon is paid in full
(which amount shall be paid as liquidated damages and not as a penalty).  For
example, if a Subscriber purchases shares of Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to $10,000 of purchase
price of shares of Common Stock delivered to the Company for reissuance as
Unlegended Shares, the Company shall be required to pay the Subscriber $1,000,
plus interest. The Subscriber shall provide the Company written notice
indicating the amounts payable to the Subscriber in respect of the Buy-In.
 
 
9

--------------------------------------------------------------------------------

 
 
12.           Miscellaneous.
 
(a)                      Notices.  All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: NT Media Corp. of
California, Inc., 7800 Oceanus Blvd. Los Angeles CA 90046, and (ii) if to the
Subscriber, to: the one or more addresses and telecopier numbers indicated on
the signature pages hereto.
 
(b)           Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by the Company and the Subscriber.  Neither the Company
nor the Subscriber have relied on any representations not contained or referred
to in this Agreement and the documents delivered herewith.   No right or
obligation of the Company shall be assigned without prior notice to and the
written consent of the Subscriber.
 
(c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile signature and delivered by facsimile
transmission.
 
(d)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of  California without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of  California or in the federal
courts located in the county of Los Angeles.  The parties to this Agreement
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.
 


                (e)           Captions: Certain Definitions.  The captions of
the various sections and paragraphs of this Agreement have been inserted only
for the purposes of convenience; such captions are not a part of this Agreement
and shall not be deemed in any manner to modify, explain, enlarge or restrict
any of the provisions of this Agreement.  As used in this Agreement the term
“person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.
 
(f)           Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.
 
(g)           Successor Laws.  References in the Transaction Documents to laws,
rules, regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms.
 
[THIS SPACE INTENTIONALLY LEFT BLANK]
 
 
10

--------------------------------------------------------------------------------

 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (A)
 
Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.



  NT Media Corp. of California, Inc.               A Delaware corporation  
Date
By:
/s/ Ali Moussavi       Name: Ali Moussavi       Title: CEO      Dated:    

 
SUBSCRIBER
 
 
PURCHASE PRICE AND PRINCIPAL AMOUNT OF NOTE AND SHARES UNDERLYING WARRANT
 
 
 
 
______________________________________
(Signature)
_______________
Address:
 
­­­$___________
 
____________Common Shares




 
11

--------------------------------------------------------------------------------

 

 LIST OF EXHIBITS AND SCHEDULES
 
 
Exhibit A                               Form of Note
 
Exhibit B                                Form of Warrant
 
 
12

--------------------------------------------------------------------------------

 
